

116 HR 2473 IH: Securing Access for the central Valley and Enhancing (SAVE) Water Resources Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2473IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Harder of California (for himself, Mr. Garamendi, Mr. Bera, Mr. Cox of California, Mr. Costa, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo promote water supply reliability and improved water management for rural communities, the State
			 of California, and the Nation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing Access for the central Valley and Enhancing (SAVE) Water Resources Act. 2.Water Infrastructure Fund (a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Water Infrastructure and Drought Solutions Fund (referred to in this section as the Fund), consisting of—
 (1)such amounts as are deposited in the Fund under subsection (b); and (2)any interest earned on investment of amounts in the Fund under subsection (c)(1)(B).
				(b)Deposits to fund
 (1)In generalFor each of fiscal years 2030 through 2060, the Secretary of the Treasury shall deposit in the Fund $300,000,000 of the revenues that would otherwise be deposited for the fiscal year in the reclamation fund established by the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093), of which—
 (A)$100,000,000 shall be expended by the Secretary of the Interior for new surface or ground water storage projects provided that—
 (i)expenditures are made for nonreimbursable public benefits under Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act); and
 (ii)Federal expenditures account for no more than 50 percent of total costs for any project; (B)$100,000,000 shall be expended by the Secretary of the Interior for water reclamation and reuse projects authorized under title XVI of Public Law 102–575 and section 4009 of Public Law 114–322; and
 (C)$100,000,000 shall be expended by the Secretary of the Interior for WaterSMART grants authorized under the Omnibus Public Lands Management Act of 2009 (42 U.S.C. 10364).
 (2)Availability of amountsAmounts deposited in the Fund under this section shall— (A)be made available in accordance with this section, without further appropriation; and
 (B)be in addition to amounts appropriated for such purposes under any other provision of law. (c)Expenditures from fund (1)In generalSubject to subsection (b), for each of fiscal years 2030 through 2060, the respective Secretary may expend from the Fund, in accordance with this section, not more than an amount equal to the sum of—
 (A)the amounts deposited in the Fund that year under subsection (b); and (B)the amount of interest accrued in the Fund for the fiscal year in which the expenditures are made.
					(2)Additional expenditures
 (A)In generalThe Secretary may expend more in any fiscal year than the amounts described in subsection (a) if the additional amounts are available in the Fund as a result of a failure of the Secretary to expend all of the amounts available under subsection (a) in 1 or more prior fiscal years.
 (B)Retention in accountsAny additional amounts referred to in paragraph (1) shall— (i)accrue interest in accordance with this section; and
 (ii)only be expended for the purposes for which expenditures from the Fund are authorized. 3.Ground water recharge planning (a)Findings and purpose (1)FindingsThe Congress finds that—
 (A)there is a lack of information regarding local ground water storage and recharge opportunities in the Western United States;
 (B)additional information regarding local ground water storage and recharge opportunities can help inform future Federal and State funding activities and assist State government initiatives such as implementation of part 2.74 of the California Water Code (commonly known as the Sustainable Groundwater Management Act); and
 (C)challenges associated with drought and extreme aridity from changing weather patterns will require additional investment in ground water storage and recharge.
 (2)PurposeThe purpose of this section is to help inform future Federal, State, local, and other investment in ground water recharge projects.
 (b)DefinitionsIn this section: (1)Critically overdrafted basinsThe term Critically Overdrafted Basins means those basins identified by the California Department of Water Resources pursuant to part 2.74 of the California Water Code (commonly known as the California’s Sustainable Groundwater Management Act).
 (2)Reclamation stateThe term Reclamation State means any Reclamation State (as defined in section 4014 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322)).
 (3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the United States Geological Survey.
				(c)Evaluation and report
 (1)In generalNot later than 4 years after the date of the enactment of this Act, the Secretary shall complete an evaluation and report to Congress that identifies potential ground water storage and recharge opportunities in each Reclamation State including recharge opportunities in critically overdrafted basins.
 (2)ReportThe report to Congress shall include— (A)an assessment of potentially beneficial storage and recharge locations based on the Secretary’s assessment of—
 (i)hydrologic attributes; (ii)geologic attributes;
 (iii)engineering attributes; (iv)water supply benefits;
 (v)environmental benefits; (vi)infrastructure benefits related to mitigation of subsidence-related infrastructure damage; and
 (vii)sustainability benefits for critically overdrafted basins; and (B)an assessment of potential conveyance infrastructure needs to move excess runoff to the recharge locations identified by the Secretary under this section.
 (3)CoordinationTo the maximum extent practicable, the Secretary shall coordinate research activities with Reclamation State agencies, ground water sustainability agencies, universities and non-profit organizations in a manner designed to assist with implementation of State-led initiatives such as part 2.74 of the California Water Code (commonly known as the Sustainable Groundwater Management Act).
				4.Reclamation Infrastructure Finance and Innovation Pilot Program
 (a)Short titleThis section may be cited as the Reclamation Infrastructure Finance and Innovation Act. (b)EstablishmentThe Secretary of the Interior (referred to in this section as the Secretary) shall establish and carry out a pilot program under which the Secretary shall provide to eligible entities described in section 5025 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3904) financial assistance in accordance with this section to carry out eligible projects described in subsection (c).
			(c)Eligible projects
 (1)In generalA project eligible to receive assistance under the pilot program under this section is a water supply project that, as determined by the Secretary—
 (A)is located in— (i)the State of Alaska;
 (ii)the State of Hawaii; or (iii)a Reclamation State (as defined in section 4014 of the Water Infrastructure Improvements for the Nation Act (43 U.S.C. 390b note; Public Law 114–322));
 (B)would contribute directly or indirectly (including through ground water recharge) to a safe, adequate water supply for domestic, agricultural, environmental, municipal, or industrial use; and
 (C)is otherwise eligible for assistance under this section. (2)Small community projectsFor projects eligible for assistance under this section and section 5028(a)(2)(B) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3907(a)(2)(B)), the Secretary may assist applicants in combining 1 or more projects into a single application in order to meet the minimum project cost of $5,000,000 required under that section.
 (d)Eligible entitiesThe following entities are eligible to receive assistance under this section: (1)An entity described in section 5025 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3904).
 (2)A conservancy district, reclamation district, or irrigation district. (3)A canal company or mutual water company.
 (4)A water users’ association. (5)An agency established by an interstate compact.
 (6)Any other individual or entity that has the capacity to contract with the United States under the reclamation laws.
				(e)Requirements
 (1)Project selectionIn selecting eligible projects to receive assistance under the pilot program under this section, the Secretary shall ensure diversity with respect to—
 (A)project type; and (B)geographical location within the States referred to in subsection (c)(1).
 (2)Importation of other requirementsThe following shall apply to the pilot program under this section: (A)Sections 5022, 5024, 5027, 5028, 5029, 5030, 5031, 5032, and 5034(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3903, 3906, 3907, 3908, 3909, 3910, 3911), except that—
 (i)any reference contained in those sections to the Secretary of the Army shall be considered to be a reference to the Secretary of the Interior;
 (ii)any reference contained in those sections to an eligible project shall be considered to be a reference to an eligible project described in subsection (b);
 (iii)paragraphs (1)(E) and (6)(B) of subsection (a), and subsection (b)(3), of section 5028 of that Act (33 U.S.C. 3907) shall not apply with respect to this section; and
 (iv)subsections (e) and (f) of section 5030 of that Act (33 U.S.C. 3909) shall not apply with respect to this section.
 (B)The agreement between the Administrator of the Environmental Protection Agency and the Commissioner of Reclamation required under section 4301 of the America’s Water Infrastructure Act of 2018 (Public Law 115–270).
 (C)Other applicable environmental laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
					(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary to carry out the pilot program under this section $150,000,000 for fiscal years 2021 through 2025, to remain available until expended.
 (2)Administrative costsOf the funds made available under paragraph (1), the Secretary may use for administrative costs of carrying out the pilot program under this section (including for the provision of technical assistance to project sponsors pursuant to paragraph (3) and in obtaining necessary approvals and transfer to the Administrator of the Environmental Protection Agency to provide assistance in administering and servicing Federal credit instruments under the pilot program) not more than $5,000,000 for each applicable fiscal year.
				(3)Small community projects
 (A)In generalSubject to subparagraph (B), the Commissioner may use the funds made available under paragraph (2) to provide assistance, including assistance to pay the costs of acquiring the rating opinion letters under section 5028(a)(1)(D) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3907(a)(1)(D)), to assist project sponsors in obtaining the necessary approval for small community projects that are eligible for assistance under section 5028(a)(2)(B) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3907(a)(1)(D)) or subsection (b)(3).
 (B)LimitationAssistance provided to a project sponsor under subparagraph (A) may not exceed an amount equal to 75 percent of the total administrative costs incurred by the project sponsor in securing financial assistance under this section.
 (g)LimitationNo project that receives financial assistance under this section may be financed (directly or indirectly), in whole or in part, with proceeds of any obligation the interest on which is exempt from the tax imposed under chapter 1 of the Internal Revenue Code of 1986.
			(h)Eligibility for assistance
 (1)Eligible projectsThe following projects may be carried out using assistance made available under this section: (A)A project for the reclamation and reuse of municipal, industrial, domestic, and agricultural wastewater, and naturally impaired ground water, which the Secretary, acting through the Commissioner of Reclamation, is authorized to undertake.
 (B)Any water infrastructure project not specifically authorized by law that— (i)the Secretary determines, through the completion of an appraisal investigation and feasibility study, would contribute to a safe, adequate water supply for domestic, agricultural, environmental, or municipal and industrial use; and
 (ii)is otherwise eligible for assistance under this section. (C)A new water infrastructure facility project, including a water conduit, pipeline, canal, pumping, power, and associated facilities.
 (D)A project for enhanced energy efficiency in the operation of a water system. (E)A project for accelerated repair and replacement of all or a portion of an aging water distribution facility.
 (F)A brackish or sea water desalination project. (G)Acquisition of real property or an interest in real property for water storage, reclaimed or recycled water, or wastewater, if the acquisition is integral to a project described in subparagraphs (A) through (F).
 (H)A project to deliver water to wildlife refuges. (I)A combination of projects, each of which is eligible under subparagraphs (A) through (H), for which an eligible entity submits a single application.
 (2)Activities eligible for assistanceFor the purposes of this section, an eligible activity with respect to an eligible project under subsection (a) includes the cost of—
 (A)development-phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, transaction costs, preliminary engineering and design work, and other preconstruction activities;
 (B)construction, reconstruction, rehabilitation, and replacement activities; (C)the acquisition of real property (including water rights, land relating to the project, and improvements to land), environmental mitigation, construction contingencies, and acquisition of equipment;
 (D)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction;
 (E)refinancing interim construction funding, long-term project obligations, or a secured loan, loan guarantee, or other credit enhancement made under this section;
 (F)refinancing long-term project obligations or Federal credit instruments, if that refinancing provides additional funding capacity for the completion, enhancement, or expansion of any project selected for assistance under this Act;
 (G)reimbursement or success payments to any public or private entity that achieves predetermined outcomes on a pay-for-performance or pay-for-success basis; and
 (H)grants, loans, or credit enhancement for community development financial institutions, green banks, and other financial intermediaries providing ongoing finance for projects that meet the purposes of this section.
 5.Feasibility studiesAs soon as practicable after the date of the enactment of this Act, in compliance with all environmental and other applicable laws, the Secretary of the Interior shall complete all remaining feasibility studies associated with the following projects:
 (1)North-Of-Delta Offstream Storage (Sites Reservoir Project) in Colusa County, California. (2)Del Puerto Canyon Reservoir, located in the foothills of the Coast Range mountains west of Patterson, California.
 (3)Los Vaqueros Reservoir in Contra Costa County, California. (4)San Luis Reservoir in the San Joaquin Valley, California.
 6.Rural water supply program reauthorizationThe Rural Water Supply Act of 2006 (Public Law 109–451) is amended— (1)in section 109(a) (43 U.S.C. 2408(a)), by striking 2016 and inserting 2026; and
 (2)in section 110 (43 U.S.C. 2409), by striking 2016 and inserting 2026. 7.Competitive grant program for the funding of water recycling and reuse projects (a)Competitive grant program for the funding of water recycling and reuse projectsSection 1602(f) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended by striking paragraphs (2) and (3) and inserting the following:
				
 (2)PriorityWhen funding projects under paragraph (1), the Secretary shall give funding priority to projects that meet one or more of the following criteria:
 (A)Projects that are likely to provide a more reliable water supply for States and local governments. (B)Projects that are likely to increase the water management flexibility and reduce impacts on environmental resources from projects operated by Federal and State agencies.
 (C)Projects that are regional in nature. (D)Projects with multiple stakeholders.
 (E)Projects that provide multiple benefits, including water supply reliability, ecosystem benefits, groundwater management and enhancements, and water quality improvements..
 (b)Authorization of appropriationsSection 1602(g) of the Reclamation Wastewater and Groundwater Study and Facilities Act (title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended—
 (1)by striking $50,000,000 and inserting $500,000,000; and (2)by striking if enacted appropriations legislation designates funding to them by name,.
 (c)DurationSection 4013 of the WIIN Act (43 U.S.C. 390b(2)) is amended— (1)in paragraph (1), by striking and;
 (2)in paragraph (2), by striking the period and inserting ; and; and (3)by adding at the end the following:
					
 (3)section 4009(c).. (d)Limitation on fundingSection 1631(d) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–13(d)) is amended by striking $20,000,000 (October 1996 prices) and inserting $30,000,000 (January 2019 prices).
			8.Water technology award program and investment programs
 (a)Award program establishedThe Secretary of the Interior, working through the Bureau of Reclamation, shall establish a program to award prizes to eligible persons described in subsection (b) for achievement in 1 or more of the following applications of water technology:
 (1)Demonstration of desalination of brackish or sea water with significantly less energy than commercially available reverse osmosis technology.
 (2)Demonstration of portable or modular desalination units that can process 1 to 5,000,000 gallons per day that could be deployed for temporary emergency uses in coastal communities or communities with brackish ground water supplies.
 (3)Demonstration of significant advantages over commercially available reverse osmosis technology as determined by the board established under subsection (c).
 (4)Reducing open water evaporation. (5)Improving methods to treat and reuse agricultural drainage waters.
 (6)Reducing the loss of threatened and endangered fish due to fish predation. (7)Reducing the entrainment of fish larvae on screens and intakes.
 (b)Eligible personAn eligible person described in this subsection is— (1)an individual who is—
 (A)a citizen or legal resident of the United States; or (B)a member of a group that includes citizens or legal residents of the United States;
 (2)an entity that is incorporated and maintains its primary place of business in the United States; or (3)a public water agency.
				(c)Establishment of board
 (1)In generalThe Secretary of the Interior shall establish a board to administer the program established under subsection (a).
 (2)MembershipThe board shall be composed of not less than 15 and not more than 21 members appointed by the President, of whom—
 (A)not less than 1 shall— (i)be a representative of the interests of academic, business, and nonprofit organizations; and
 (ii)have expertise in— (I)the field of water technology; or
 (II)administering award competitions; and (B)not less than 1 shall be—
 (i)a representative of agricultural water users; (ii)a representative of municipal and industrial water users;
 (iii)a representative of the Bureau of Reclamation of the Department of the Interior; and (iv)a representative of the National Science Foundation.
 (d)AwardsSubject to the availability of appropriations, the board established under subsection (c) may make awards under the program established under subsection (a) as follows:
 (1)Financial prizeThe board may hold a financial award competition and award a financial award in an amount determined before the commencement of the competition to the first competitor to meet such criteria as the board shall establish.
				(2)Recognition prize
 (A)In generalThe board may recognize an eligible person for superlative achievement in 1 or more applications described in subsection (a).
 (B)No financial remunerationAn award under this paragraph shall not include any financial remuneration. (C)National technology and innovation medal recommendationsFor each eligible person recognized under this paragraph, the board shall recommend to the Secretary of Commerce that the Secretary recommend to the President under section 16(b) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711) that the President award the National Technology and Innovation Medal established under section 16(a) of such Act to such eligible person.
					(e)Administration
 (1)ContractingThe board established under subsection (c) may contract with a private organization to administer a financial award competition described in subsection (d)(1).
 (2)Solicitation of fundsA member of the board or any administering organization with which the board has a contract under paragraph (1) may solicit gifts from private and public entities to be used for a financial award under subsection (d)(1).
 (3)Limitation on participation of donorsThe board may allow a donor who is a private person described in paragraph (2) to participate in the determination of criteria for an award under subsection (d), but such donor may not solely determine the criteria for such award.
 (4)No advantage for donationA donor who is a private person described in paragraph (3) shall not be entitled to any special consideration or advantage with respect to participation in a financial award competition under subsection (d)(1).
 (f)Intellectual propertyThe Federal Government may not acquire an intellectual property right in any product or idea by virtue of the submission of such product or idea in any competition under subsection (d)(1).
 (g)LiabilityThe board established under subsection (c) may require a competitor in a financial award competition under subsection (d)(1) to waive liability against the Federal Government for injuries and damages that result from participation in such competition.
 (h)Annual reportEach year, the board established under subsection (c) shall submit to Congress a report on the program established under subsection (a).
			(i)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated sums for the program established under subsection (a) as follows:
 (A)For administration of prize competitions under subsection (d), $750,000 for each fiscal year. (B)For the awarding of a financial prize award under subsection (d)(1), in addition to any amounts received under subsection (e)(2), $2,000,000 for each fiscal year.
 (2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) shall remain available until expended.
 (j)Water Technology Investment Program EstablishedThe Secretary of the Interior, working through the Bureau of Reclamation, shall establish a program, pursuant to the Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI), the Water Desalination Act of 1996 (Public Law 104–298), and other applicable laws, to promote the expanded use of technology for improving availability and resiliency of water supplies and power deliveries, which shall include—
 (1)investments to enable expanded and accelerated deployment of desalination technology; (2)investments to enable expanded and accelerated use of recycled water; and
 (3)investments that improve water management, using best available science, and include real-time monitoring of wildlife and water deliveries.
 (k)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 for each fiscal year for the Secretary to carry out the purposes and provisions of subsection (j). Funds made available under this subsection shall be considered a nonreimbursable Federal expenditure and shall remain available until expended.
			